Citation Nr: 0838392	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  94-47 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a skin condition.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980, February 1981 to January 1984, and January 1991 to 
October 1991.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, Puerto Rico that denied the benefits sought on 
appeal.  

The Board notes that this matter originally included nine 
claims.  In an October 2003 Board decision, three of those 
claims were denied.  The six remaining claims included 
entitlement to service connection for headaches, hepatitis, a 
skin condition, a nervous condition, and dizziness, and 
entitlement to a permanent and total disability rating for 
pension purposes.  Recently, in a January 2008 rating 
decision, service connection was granted for headaches, 
dizziness, and a psychiatric condition.  In addition, the 
January 2008 rating decision awarded the veteran a total 
rating based on individual unemployability, thus rendering 
moot his pension claim because his income now exceeds the 
eligibility requirements for pension.  As such, the only 
claims remaining on appeal at this point are entitlement to 
service connection for hepatitis and for a skin condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has never been afforded notification pursuant to 
the Veterans Claims Assistance Act (VCAA) notice in this 
case.  A letter sent in April 2005 did not reference any 
particular issues and did not contain all information 
required under the VCAA.  It is mandatory that the veteran be 
provided with VCAA notice.  The notice must inform the 
veteran of the elements required to establish a service 
connection claim, namely, (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The notice must also inform the veteran 
of what information and evidence is to be provided by the 
claimant and what information and evidence is to be obtained 
by VA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran fully compliant VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b).

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claims.  If action remains adverse to 
the appellant, provide the appellant 
and her representative (if any) with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

